Citation Nr: 0807464	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-36 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for an upper back 
disability.

2.  Entitlement to service connection for a lower back 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left eye 
disability.

5.  Entitlement to service connection for allergic rhinitis, 
to include as secondary to reactive airway disease.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service in the Army from 
April 2000 to April 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The veteran testified at a Board hearing at the RO 
before the undersigned Veteran's Law Judge in May 2007.  A 
transcript of the hearing is of record.

In August 2007 the Board remanded the veteran's current 
claims for medical examinations and opinions regarding the 
nature and etiology of any current conditions related to the 
veteran's upper back, low back, right knee, left eye, and 
allergic rhinitis.  The Appeals Management Center (AMC) 
scheduled these examinations, however the veteran did not 
appear at them.


FINDINGS OF FACT

1.  The preponderance of the medical evidence is against a 
finding that the veteran has a diagnosed upper back 
disability.

2.  The preponderance of the medical evidence is against a 
finding that the veteran has a diagnosed lower back 
disability.
3.  The preponderance of the medical evidence is against a 
finding that the veteran has a diagnosed right knee 
disability.

4.  The preponderance of the medical evidence is against a 
finding of a relationship between a left eye disability and 
service.

5.  The preponderance of the medical evidence shows that the 
veteran's allergic rhinitis is a seasonal acute disease, and 
is not secondary to his service-connected reactive airway 
disease.  


CONCLUSIONS OF LAW

1.  An upper back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.306 (2007).

2.  A lower back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.306 (2007).

3.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.306 (2007).

4.  A left eye disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.306 (2007).

5.  Allergic rhinitis was not incurred in or aggravated by 
service, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.380, 3.310(a) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by two 
letters dated in December 2004.  The RO notified the veteran 
again in July 2005.  The RO provided notice pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) in March 2006, 
which was subsequent to the initial adjudication in March 
2005.  While the March 2006 notice was not provided prior to 
the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a November 2007 
supplemental statement of the case, following the provision 
of notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.                                                                        

It appears that the AMC attempted to provide the veteran with 
additional notice in August 2007, but did not send it to the 
veteran's current address.  The veteran is not prejudiced by 
this as he received sufficient notice in other letters.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  Although the veteran 
has not received notice of the evidence needed to 
substantiate his claim for secondary service connection, he 
has actual knowledge of the necessary evidence as evidenced 
by his hearing testimony.  Specifically, he has allergic 
rhinitis that is related to his service-connected reactive 
airway disease.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim").  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran medical 
examinations, obtained medical opinions as to the nature and 
etiology of any disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

In August 2007 the Board remanded the veteran's claims of 
service connection for upper and lower back, right knee, left 
eye, and allergic rhinitis disabilities for further 
development.  Specifically, the Board asked that the veteran 
be scheduled for an orthopedic examination and medical 
opinions related to his claimed upper back, lower back, and 
right knee disabilities, and for VA examinations and medical 
opinions for his claimed left eye and allergic rhinitis 
conditions.  Eye, joints, sinus, and spine examinations were 
scheduled for October 18, 2007.  The veteran was notified of 
these examinations in a September 25, 2007 letter and he 
failed to appear.  The record indicates that he was a "no 
show."  There is also evidence of record indicating that the 
after receiving notice, the veteran did not appear at 
examinations on August, 31, 2007, September 4, 2007, October 
3, 2007, and November 14, 2007.

The provisions of 38 C.F.R. § 3.655 address the consequences 
of a veteran's failure to attend scheduled medical 
examinations.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be decided on the 
evidence of record.  38 C.F.R. § 3.655(b) (2007). Thus, as 
the veteran has not provided any reason for why he did not 
appear at his examinations after being properly notified of 
them, his claim will be decided on the evidence of record.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Upper and Lower Back Disabilities

The veteran seeks service connection for upper and lower back 
disabilities.  The veteran reports that his lower and upper 
back disabilities are due to the work he did while in 
service.  

Service medical records (SMRs) indicate that the veteran was 
treated for his neck and back while in service.

SMRs dated in March and July 2002 indicate that the veteran 
reported a back ache, and in December 2003, reported and a 
back ache and neck pain.  In January 2004 the veteran was 
given a provisional diagnosis of low back pain, and pain was 
noted in the central thoracic spine (lower) and lumbar spine.  
An SMR dated in February 2004 indicates that the veteran's 
low back was doing better, but that he was having increased 
pain in his neck.  A February 2004 SMR notes that the veteran 
attended physical therapy for self management of chronic back 
pain. 

The record does not indicate that the veteran currently has 
diagnosed disabilities related to his low and upper back.

A VA examination of the veteran's spine was conducted in 
January 2005.  Imaging of the spine was conducted.  The 
examiner concluded that the veteran had normal lumbar 
curvature, vertebral body heights, and intervertebral disc 
spaces.  An impression of negative lumbar spine was given.  
Likewise, the examiner noted that the veteran's thoracic 
spine had normal kyphotic curvature, vertebral body heights, 
and intervertebral disc spaces.  An impression of a one 
centimeter sclerotic focus possibly representing a bone 
island in the lateral rib cage was given, but otherwise the 
exam was negative.  Finally, regarding the veteran's cervical 
spine, the examiner noted normal lordotic curvature, 
vertebral body heights, and intervertebral disc spaces.  An 
impression of a small ossification of the superior endplate 
of the C5 possible representing a limbus vertebra, but 
otherwise the exam was negative.

A general medical VA examination was conducted in February 
2005.  The veteran's claims file was reviewed.  The examiner 
noted the veteran's complaints of back and neck pain.  The 
examiner reported normal examinations of the upper and lower 
back and there were no diagnoses of any current back 
disabilities.

Outpatient VA medical reports dated in December 2005 notes 
that the veteran had active problems including chronic neck 
and back pain.  VA treatment records in October 2006 and 
February 2007 also note back and neck pain.

A December 2006 chiropractic intake report notes that the 
veteran noted pain in his neck, low, and mid back.  It was 
listed that the veteran's primary complaints were in his low 
back and neck.
 
The veteran's chiropractor submitted an opinion in May 2007 
indicating that he treats the veteran for low back pain 
associated with his service related injuries while in the 
U.S. Army.  It is then noted that chiropractic care will 
facilitate recovery and rehabilitation associated with these 
"conditions."

The issue on appeal is based on the contention that the 
veteran currently has disabilities related to his upper and 
low back.  The evidence of record includes the May 2007 
letter from the veteran's chiropractor that notes that the 
veteran has "conditions" and low back pain.  It could be 
construed from this letter that the "conditions" that the 
chiropractor is referring to are those that are somehow 
related to the veteran's reported back pain from service.  In 
writing this letter it does not appear that the chiropractor 
reviewed the veteran's claims file, and no objective 
diagnostic tests were noted as the basis for the assessments 
of the veteran's "conditions."  Likewise, there is no 
rationale for this opinion and there are no specific 
indications of what these "conditions" are.

In contrast to this opinion, during the January and February 
2005 VA examinations imaging of the veteran's back was 
conducted, range of motion testing was performed, and the 
examiners provide objective findings and rationales for their 
opinions.  Furthermore, in the February 2005 VA examination, 
the examiner reviewed the veteran's claims file.  The January 
and February 2005 VA examination reports are of the greatest 
probative value in light of the physicians having examined 
the veteran with diagnostic tests and addressed the specific 
question at issue; that is, does the veteran have any current 
disabilities.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (stating that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion.")  

Although the veteran's lay assertions and private 
chiropractic opinion have been considered, they do not 
outweigh the other evidence of record, which shows that the 
veteran does not currently have any upper or lower back 
disabilities.  The veteran's statements are accepted as 
credible regarding his own subjective mental impressions that 
he experienced during and after service; however he is not 
qualified to diagnose a particular disability or disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Additionally, pain alone does not constitute a disability 
that can be service connected.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999)  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury that occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995). 

The preponderance of the evidence is against the claims for 
upper and lower back disabilities; there is no doubt to be 
resolved; and service connection for these disabilities is 
not warranted.  Gilbert v. Derwinski, 1 Vet App. at 57-58; 38 
U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.  

II.  Right Knee Disability

The veteran seeks service connection for a right knee 
disability.  The veteran reports that his right knee 
disability is due to an accident he had in service in which 
he fell down stairs.  A military physician reportedly told 
the veteran that he had a tear in his right knee that surgery 
could be performed on his knee.  

Service medical records (SMRs) indicate that the veteran was 
treated for his right knee while in service.

SMRs dated in July 2000 show that the veteran reported right 
knee pain after falling on his knee while running down a 
hill.  The treating clinician found that the pain prevented 
weight bearing or normal motion, and in August 2000 it was 
found that his knee pain was improving.  In January 2004 it 
was noted that he had chronic right knee pain, and meniscus 
derangement.  

The record does not indicate that the veteran currently has a 
diagnosed disability related to his right knee.

A January 2005 VA examination of the veteran's right knee was 
conducted.  Imaging of the knee was conducted.  The examiner 
found that joint spaces were normal, no lesions were 
identified, and that soft tissues were unremarkable.  An 
impression of negative right knee was given.

A general medical VA examination was conducted in February 
2005.  The veteran's claims file was reviewed.  The examiner 
noted the veteran's complaints of knee pain.  The examiner 
reported a normal examination of the right knee.

Outpatient VA medical reports dated in December 2005 note 
that the veteran had active problems with his right knee 
pain.  

A December 2006 chiropractic intake report notes that the 
veteran noted cramps in his legs.  It was listed that one of 
the veteran's primary complaints was related to his right 
lateral meniscus.
 
The veteran's chiropractor submitted an opinion in May 2007 
indicating that he treats the veteran for "conditions" 
associated with his service related injuries while in the 
U.S. Army.

The issue on appeal is based on the contention that the 
veteran currently has a disability related to his right knee.  
The evidence of record includes the May 2007 letter from the 
veteran's chiropractor that notes that the veteran has 
"conditions."  It could be construed from this letter that 
"conditions" includes a right knee condition that is 
somehow related to the veteran's reported right knee injury 
from service.  In writing this letter it does not appear that 
the chiropractor reviewed the veteran's claims file, and no 
objective diagnostic tests were conducted in making an 
assessment of the veteran's "conditions."  Likewise, there 
is no rationale for this opinion and there is no specific 
indication of what exactly these "conditions" are.

In contrast to this opinion, during the January and February 
2005 VA examinations imaging of the veteran's knees was 
conducted, and the examiners provide objective findings as a 
basis for their opinions.  Furthermore, in the February 2005 
VA examination, the examiner reviewed the veteran's claims 
file.  The January and February 2005 VA examination reports 
are of the greatest probative value in light of the 
physicians having examined the veteran with diagnostic tests 
and addressed the specific question at issue; that is, does 
the veteran have a current disability.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (stating that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion.")  

Although the veteran's lay assertions and private 
chiropractic opinion have been considered, they do not 
outweigh the other evidence of record, which shows that the 
veteran does not currently have a right knee disability.  The 
veteran's statements are accepted as credible regarding his 
own subjective mental impressions that he experienced during 
and after service; however he is not qualified to diagnose a 
particular disability or disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Additionally, pain 
alone does not constitute a disability that can be service 
connected.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999)  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury that occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995). 

The preponderance of the evidence is against the claim for 
the right knee; there is no doubt to be resolved; and service 
connection for this disability is not warranted.  Gilbert v. 
Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 
C.F.R. § 3.102.  

III.  Left Eye Disability

The veteran seeks service connection for a left eye 
disability.  The veteran testified at his hearing that he 
lost the peripheral vision in his left eye following it being 
hit by shrapnel during an explosion at a munitions dump in 
Mosel.  At his hearing the veteran's representative testified 
that the VA argued that the veteran's left eye injury 
occurred when he was preparing a truck, but that the veteran 
contends that it was injured by shrapnel in Iraq.

The evidence of record shows an in-service injury to the 
veteran's left eye.  SMRs from a medical facility in 
Wuerzburg, Germany, dated in July 2001 note that the veteran 
was changing the brakes on a vehicle and a piece of it flew 
into his OS [left] eye.  He reported that it was scratchy and 
watery, and he was treated for his complaints.  SMRs show 
only a left eye injury in 2001, and do not indicate that the 
veteran suffered any injury to either of his eyes while 
serving in Iraq.

A January 2005 VA optometry examination of the veteran's eyes 
reported that the veteran had a normal examination, history 
of eye trauma (shrapnel and foreign body), and refractive 
error.  The optic nerve, cornea, and macula was normal, the 
lens was clear, no foreign body or corneal scar was noted.  
The Goldmann Perimeter Charts showed a difference in the 
visual fields and scotomata of the veteran's right and left 
eye.  The examiner could not recall if he received the 
veteran's records prior to the examination.  In March 2005 
the RO sent follow up questions to the examiner.  In response 
to these questions the examiner opined that the veteran had a 
slightly restricted field of vision in his left eye versus 
his right eye.  The examiner reported that to the right, the 
veteran's restricted field of vision in his left eye could be 
due to his nose, and that a significant field of vision loss 
was necessary to amount to anything.  Furthermore, it was 
noted that range of normal visual fields is pretty wide, and 
that fields are notoriously variable.  The examiner then 
indicated that if shrapnel damaged the veteran's retina it 
would be pretty localized and not likely to cause a general 
restriction in the visual field.  The examiner also noted 
that the veteran reported that in 2003 while working on a 
truck a piece of shrapnel flew into his left eye.

As indicated by the VA examiner it is not clear that the 
veteran has any current disability related to his left eye, 
however, because the Board must decide this case based on the 
evidence of record, for purposes of adjudicating this claim 
only, the Board will assume that the present slightly 
restricted field of vision in the veteran's left eye is a 
disability.  Notwithstanding this, the VA examiner's March 
2005 opinion was that this disability was not related to any 
in-service injury. 

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his current diagnosis is 
related to a shrapnel injury in service, this is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Though the veteran's lay 
assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that there is no 
relationship between the minimal restriction in the field of 
vision of the veteran's left eye and any retina damage caused 
by any shrapnel injury that he received during service.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the claim for a 
left eye disability; there is no doubt to be resolved; and 
service connection is not warranted.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58.

IV.  Allergic Rhinitis

The veteran seeks service connection for allergic rhinitis.  
The veteran's representative testified at the hearing that 
the veteran's allergic rhinitis may be secondary to his 
service-connected reactive airway disease, and that his 
breathing problems occur year round.  The veteran has 
indicated that his allergic rhinitis is chronic and began in 
2001.

SMRs show diagnoses of allergies in June 2001, seasonal 
allergies and allergic rhinitis in September 2001, rhinitis 
in March 2002, allergic rhinitis in May 2002, occasional 
allergic rhinitis in July 2002, and sinus problems in July 
2003.  Thus, SMRs show in-service findings of allergic 
rhinitis.

During the veteran's February 2005 general medical VA 
examination, the examiner diagnosed the veteran with allergic 
rhinitis, currently in remission, and noted that the veteran 
had allergies to peanuts, grass, and various medications.  
The veteran's claim file was reviewed by the examiner.  The 
examiner noted that, since serving in Germany in 2001, the 
veteran has had episodes, generally in the Spring and Fall, 
of watery nasal drainage and congestion.  It was then noted 
that the veteran indicated that he had not had nasal symptoms 
since late April 2004, and that his symptoms have not been as 
bad since he moved to Cheyenne.  A physical examination 
revealed some mildly red muscosa with no drainage.  There is 
no other medical evidence of record showing treatment for, or 
a diagnosis of, allergic rhinitis.  

Seasonal and other acute allergic manifestations subsiding in 
the absence of or removal of the allergen are generally 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
made on the whole evidentiary showing.  38 C.F.R. § 3.380; 
see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of a present disability, there can 
be no valid claim).         

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2006);  see also Grivois v. Brown, 6 Vet. App. 136 (1994).

Thus, the determinative issue is whether the veteran's 
allergic rhinitis condition is a seasonal or other acute 
allergic manifestation, and thus should be regarded as an 
acute disease, healing without residuals.  Because the 
veteran has not attended his VA examinations, the Board must 
decide the claim on the evidence of record.

The negative evidence consists of the VA examination which 
notes that the veteran has generally had episodes in Spring 
and Fall; that his symptoms have improved since moving to 
Cheyenne; and the facts that the veteran's allergic rhinitis 
at the time of examination was in remission, was not noted as 
chronic or recurrent, and had not produced nasal symptoms 
since April 2004.  Likewise, the evidence of record shows 
that the veteran has not sought continual treatment for his 
allergies. 

The positive evidence consists of the veteran and his 
representative's contention that his allergic rhinitis is a 
chronic condition and is secondary to his service-connected 
reactive airway disease.  There is no competent medical 
evidence of record to support this contention.

The negative evidence in this case outweighs the positive.  
Although the veteran and his representative have argued that 
his current allergic rhinitis is a chronic condition and is 
secondary to his service-connected reactive airway disease, 
these are not matters for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Though the veteran and his representative's lay 
assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that the veteran's 
allergic rhinitis is a seasonal or acute allergic 
manifestation and should be regarded as an acute disease, 
healing without residuals.

The preponderance of the evidence is against the claim for 
allergic rhinitis on a direct or secondary basis; there is no 
doubt to be resolved; and service connection is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

















ORDER

Entitlement to service connection for an upper back 
disability is denied.

Entitlement to service connection for a lower back disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left eye disability 
is denied.

Entitlement to service connection for allergic rhinitis, to 
include as secondary to reactive airway disease is denied.








____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


